Citation Nr: 1613451	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-44 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include as secondary to a service-connected left varicocele disability.
 
2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a higher initial rating in excess of 0 percent for a left varicocele disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2015 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In July 2015, the Board remanded the claim on appeal, and an additional claim for service connection for posttraumatic stress disorder (PTSD) for development.  A November 2015 rating decision, granted service connection for PTSD.  Therefore, that issue is no longer on appeal.


REMAND

In a December 2014 VA prostate cancer follow-up record, a VA examiner noted that the Veteran was being followed by a private doctor.  The record does not contain any recent private treatment records regarding treatment for prostate cancer.  In addition, the Veteran is service connected for a left varicocele.  In a March 2016 brief, the Veteran's representative referenced a 2009 medical study that indicated that varicoceles were known causes of prostatitis and prostate cancer.  The Veteran previously had not provided any statement suggesting that the prostate disability was secondary to a service-connected left varicocele.  A remand is necessary to obtain both private treatment records and an additional opinion regarding the etiology of the prostate disability.

Regarding the claim for service connection for a low back disability, in the same December 2014 VA prostate cancer follow-up record, the Veteran reported having a scan of his lumbar spine at a private facility in November 2014 and that he was being seen by a private doctor.  The record does not contain any copies of the CT scan or any other recent private treatment records.  As private treatment records regarding the Veteran's claimed low back disability are outstanding, a remand is necessary to obtain them.  Additionally, in an October 2015 VA medical examination report, a VA examiner opined that the Veteran's claimed low back disability was not related to service because, although the Veteran sought treatment for numerous ailments in service, he did not seek treatment for back pain once.  In an April 2, 1970, service medical record, the Veteran reported experiencing back pain for the previous five months, coinciding with urethral discharge.  As a medical opinion based upon an incorrect premise has little probative value, a remand is necessary to obtain an additional VA medical opinion. 

Regarding the service-connected varicocele, the Veteran claims that the disability causes him pain in the left testicle.  In 2009, the Veteran had the testicle removed.  The record contains no records regarding the orchiectomy procedure, to include any descriptions of symptomatology made by the Veteran prior to its removal.  A remand is necessary to obtain treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding post-service records regarding VA and private treatment for the Veteran's prostate, low back, and varicocele disabilities.  At a minimum, attempts should be made to obtain a copy of the November 2014 CT scan of the lumbar spine and all records regarding the Veteran's 2009 orchiectomy.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  Ensure the appellant is provided the necessary authorization and release forms to allow VA to obtain all confidential private treatment records.

2.  After the above has been completed, schedule the Veteran for a VA examination to determine the etiology of any prostate and low back disabilities.  The examiner must review the record and must note that review in the report.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinion.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any prostate disability diagnosed during the appeal period (dating to November 2007), to include prostatitis and prostate cancer, is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any prostate disability diagnosed during the appeal period (dating to November 2007), to include prostatitis and prostate cancer, was caused by a service-connected left varicocele?  The examiner should consider the medical literature regarding a potential relationship between varicoceles and prostate disabilities, referenced in the Veteran's representative's January 2016 post-remand brief. 


(c)  Is it at least as likely as not (50 percent or greater probability) that any prostate disability diagnosed during the appeal period (dating to November 2007), to include prostatitis and prostate cancer, was aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected left varicocele?  

(d)  Is it at least as likely as not (50 percent or greater probability) that any low back disability diagnosed during the appeal period (dating to November 2007), is related to service or any incident of service?  The examiner should specifically consider the April 2, 1970, service medical record, in which the Veteran reported experiencing back pain over the previous five months.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

